I concur in the opinion of Justice Lorigan. Even if it be conceded that that opinion *Page 775 
declares for a relaxation of the rule requiring a judgment upon which reliance is placed to be pleaded (though I do not think such is the case), I perceive no reason why this should not be done. No sanctity attaches to the rule itself and like every other rule and principle of law it should not be applied where the reason for its application does not exist. It is not even a rule of property and the doctrine of stare decisis therefore cannot be invoked.
The reason for the rule requiring a judgment upon which a litigant founds a right to be pleaded is simply this: If he does not plead it he may be deemed to have waived his rights under it and only by pleading it can his adversary be given that to which the law entitles him, — namely, the opportunity to destroy, if he can, its legal effect. But where, as here, the defendant could not have pleaded the judgment of reversal, and where no question of the legal efficacy of the judgment of reversal could or does arise; and where, moreover, the judgment is one pronounced by this court, every one of whose judgments in contemplation of law is always within the judicial mind and knowledge, no reason for the application of the rule exists and the rule itself should not be applied.
Melvin, J., concurred.